Citation Nr: 1824187	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for chronic pelvic pain with adhesive disease status post enterotomy repair, evaluated as 10 percent disabling prior to October 9, 2009 and from January 1, 2010. 

2.  Entitlement to an increased rating for tender abdominal scars, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for irritable bowel syndrome (IBS) with residuals of small bowel resection and colon repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair, currently evaluated as 40 percent disabling. 

4. Entitlement to an increased rating for bladder repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair, currently evaluated as 60 percent disabling. 

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 9, 2009 and from January 1, 2010 to August 31, 2010.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982 and from August 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from August 2009 and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's chronic pelvic pain with adhesive disease status post enterotomy repair was evaluated as 10 percent disabling prior to October 9, 2009.  In a May 2010 rating decision, the RO assigned a 100 percent evaluation from October 9, 2009 to January 1, 2010 and 10 percent thereafter.  Accordingly, the applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Although the period in which the Veteran has been granted a 100 percent evaluation does constitute a full grant for her service-connected chronic pelvic pain, higher evaluations are still available for the each of the staged-periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods are still under appeal and are reflected in the amended caption on the title page.

The Board notes next that the Veteran has been in receipt of a combined 100 percent rating for her service-connected disabilities from October 9, 2009 to January 1, 2010 and since August 31, 2010.  As a 100 percent rating is the maximum payable, the period October 9, 2009 to January 1, 2010 and since August 31, 2010 is not for consideration in the appeal of a TDIU. 


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the symptoms associated with the Veteran's chronic pelvic pain with adhesive disease status post enterotomy repair most nearly approximate the need for continuous treatment.  Her symptoms have not more nearly approximated symptoms not controlled by continuous treatment. 

2.  Throughout the pendency of the appeal, the Veteran has had two painful abdominal scars.  One scar is both painful and unstable.  She does not have at least five scars that are painful or unstable. 

3.  Throughout the pendency of the appeal, the Veteran's IBS has been manifested by resection of the large intestine with severe symptoms, objectively supported by examination findings.  It has not been manifested by resection of the small intestine with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss or with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss. 

4.  Since October 9, 2009, the Veteran's bladder repair residuals have required the wearing of absorbent materials which must be changed more than four times per day. 

5.  The Veteran's multiple service-connected disabilities preclude her from securing or following a substantially gainful occupation from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected chronic pelvic pain with adhesive disease status post enterotomy repair have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.116, Diagnostic Codes 7614 (2017).

2.  The criteria for a rating in excess of 20 percent for service-connected tender abdominal scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for a rating in excess of 40 percent for service-connected IBS with residuals of small bowel resection and colon repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair have not been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Codes 7328 and 7329 (2017).

4. Since October 9, 2009, the criteria for a rating of 60 percent, but no higher, for service-connected bladder repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2017).

5.  The criteria for a TDIU have been met from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that the ratings currently assigned for her pelvic pain, abdominal scars, IBS, and bladder disorder do not adequately reflect the severity of these disabilities.  The Board will address each of the Veteran's claims in turn.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic Pelvic Pain

By way of history, in December 2008, the Veteran filed a claim for an increased evaluation of her service-connected chronic pelvic pain with adhesive disease status post enterotomy repair.  Following an August 2009 rating decision, the Veteran submitted statements in October 2009 and November 2009 indicating that she was still experiencing complications for which she underwent surgery on October 9, 2009.  The RO then awarded a temporary total disability rating based on the need for convalescence following surgery, for the period from October 9, 2009 until January 1, 2010, when she was discharged from home health care.  Prior to October 9, 2009, and since January 1, 2010, the Veteran has been in receipt of a 10 percent disability rating under Diagnostic Code 7614.  

Diagnostic Code 7614 pertains to disease, injury, or adhesions of the fallopian tube, and is rated pursuant to the General Rating Formula for Female Reproductive Organs (General Rating Formula).  Under these criteria, a 10 percent rating is assigned for symptoms that require continuous treatment, and a 30 percent rating is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614.  As the Board can identify no more appropriate diagnostic code than 7614 and the Veteran has not identified one, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In determining the rating for this disability under Diagnostic Code 7614, the key inquiry for the Board is whether it is controlled or not controlled by continuous treatment.  Based on the evidence related to the Veteran's disability, and the severity and impact of the symptoms she experiences, the Board concludes that a 30 percent rating is not warranted. 

At a February 2009 VA examination, pelvic examination did not reveal any adhesions, urethrovaginal fistula, rectovaginal fistula, uterine displacement, uterine prolapse, rectocele, cystocele, perineal relaxation, or urinary incontinence.  She did not have palpable adnexae.  The examiner determined that Veteran was status post total abdominal hysterectomy with residuals of lower quadrant tenderness with no rebound or guarding.  The examiner also noted two open sores on the abdomen due to scratching and an abdominal scar.  A May 2010 VA examination revealed similar findings.  That examiner assessed the Veteran as status post total abdominal hysterectomy with bilateral salpingo-oophorectomy.  He determined that the Veteran had a history of heavy bleeding controlled by treatment (a total hysterectomy), with residual pelvic pain and vaginal dryness. 

At a July 2010 VA examination, the Veteran reported hot flashes and mood swings that were non-responsive to treatment - a hormone replacement patch.  However, the examiner determined that continuous treatment was not needed to control her condition.  The Veteran's pelvic examination did not reveal any adhesions, urethrovaginal fistula, rectovaginal fistula, uterine displacement, uterine prolapse, rectocele, cystocele, perineal relaxation, urinary incontinence, or palpable adnexal/ovaries.  At an October 2013 VA examination, the Veteran reported chronic and severe pain.  The Veteran's pelvic examination, however, did not reveal any adhesions, urethrovaginal fistula, rectovaginal fistula, uterine displacement, uterine prolapse, rectocele, cystocele, perineal relaxation, urinary incontinence, or palpable adnexal/ovaries.

The Board finds that the disability picture for the Veteran's chronic pelvic pain most closely approximates symptoms that require continuous treatment.  The Veteran has consistently reported chronic pelvic pain.  However, VA treatment records and VA examinations findings reflect that despite being symptomatic, the Veteran has not required continuous treatment for her symptoms.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  As such, the Board acknowledges that although the Veteran is not receiving medication or treatment for her pelvic pain, the Veteran's overall disability picture more nearly approximates and supports the assignment of a 10 percent rating, and not higher, throughout the pendency of the appeal.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

VA treatment records do not suggest that at any point during the appellate period the Veteran's pelvic pain was uncontrolled by continuous treatment.  Although the Veteran received a 100 percent rating for temporary convalescence pursuant to chronic pelvic pain with adhesive disease status post enterotomy repair, the Board finds, as discussed below, that this was due to complications from her non-healed scar.  The Board notes that other symptoms associated with her pelvic condition have also been separately rated under Diagnostic Codes 7804, 7329, and 7517.   

Tender Abdominal Scars

The Veteran's tender abdominal scars are rated as 20 percent disabling, effective December 23, 2008, under Diagnostic Code 7804 for unstable or painful scars.   

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118.

In this case, during a February 2009 VA examination, the Veteran was found to have two draining, tender, ulcerated scars on the abdomen.  The examiner determined the scars measured 0.5cm x 0.4cm and 0.4cm x 0.3cm.  The examiner did not note that the Veteran's scar was unstable.  At a May 2010 VA examination, the examiner noted the Veteran had a normal healed surgical scar of the abdomen, measuring 17.5cm by 2.0cm.  There was no inflammation, edema, keloid formation, or underlying tissue motion.  At a July 2010 examination, the Veteran's superficial scar had an area of 36 sq.cm.  The Veteran reported and the examiner determined that the scar was not painful.  The May 2013 examiner noted the Veteran had two, tender scars on the center and right middle abdomen.  He determined that the scars were not unstable or both painful and unstable, nor were they due to burns.  The first scar measured 20.5cm  x 7cm and the second scar measured 4.7cm x 0.1cm.   

However, VA treatment records show that one of the scars was both painful and unstable.  The Veteran was treated for a non-healing abdominal scar due to development of a fistula in January 2009 that continued to have difficulty healing with mesh protrusion, resulting in another procedure in October 2009.  May 2014 VA treatment records again showed mesh protrusion of the scar.  As the scar has required surgical repair several times the Board finds that the scar is most appropriately classified as unstable. 

When viewing the two scars as painful only, no more than a 10 percent rating is warranted, as at least three tender scars are required for a higher rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  However, here one of the scars is also unstable, and as such, the criteria for a rating of 20 percent are met.  Id. at Note 2. 

The Board has considered other potentially relevant diagnostic codes.  Diagnostic Code 7800 is not for application, as it applies apply to scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 are also not for application as the surface area of the Veteran's abdominal scars are less than required for a 10 percent rating under those Diagnostic Codes.  Thus, only Diagnostic Code 7805 for other disabling effects can provide for a higher or separate rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3, Diagnostic Code 7805.  However, here, there is nothing to support any additional disabling effects caused by the Veteran's scarring not already contemplated by Diagnostic Code 7804.  To that end, VA examiners found no limitation of function, complications, or functional impact related to the Veteran's scars.  Thus, Diagnostic Code 7805 is also not for application.

In sum, the Board finds that the Veteran's current painful scars, of which one is both painful and unstable, are consistent with the 20 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings for scarring at any point during the period on appeal.

Irritable Bowel Syndrome

The Veteran's IBS with residuals of small bowel resection and colon repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair is rated as 40 percent disabling, effective December 23, 2008.  

This disability can be rated under Diagnostic Codes 7328 and 7329.  However, disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the Veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. 
§§ 4.113 and 4.114; see also 38 C.F.R. § 4.14.  As the Veteran is currently rated at 40 percent, the maximum schedular rating under Diagnostic Code 7329 resection of the large intestine, the Board will consider if an even higher rating is warranted under Diagnostic Code 7328 for resection of the small intestine. 

Diagnostic Code 7329 resection of the large intestine provides for a maximum rating of 40 percent for severe symptoms supported by objective examination findings.  38 C.F.R. § 4.114, Diagnostic Code 7329.

Under Diagnostic Code 7328, "resection of the small intestine," a 40 percent rating is given when there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating, the highest rating available under Diagnostic Code 7328, is given when there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  38 C.F.R. 
§ 4.114, Diagnostic Code 7328.

Furthermore, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

After review of the evidence of record, the Board finds that a higher rating under Diagnostic Code 7328 is not warranted.  

Throughout the pendency of the appeal, VA examinations reflect that the Veteran did not incur weight loss that was 10 percent or more of her baseline weight.  At a February 2009 VA examination, the Veteran was noted to have small bowel obstruction secondary to adhesions and IBS secondary to chronic pelvic pain and repeated attempts to repair the small and large intestines from adhesions.  The Veteran reported she had a decreased interest in activities, to include attending the gym, church services, dinner, or the movies.  The Veteran weighed 140 pounds.  The examiner observed that the Veteran was well developed, well nourished, and in no acute distress.  

At another VA examination in May 2010, the Veteran weight 132 pounds.  The examiner again observed that the Veteran was well developed, well nourished, and in no acute distress.  

The Veteran was afforded another VA examination in July 2010.  The Veteran endorsed abdominal cramps, bloating gas, alternating diarrhea and constipation.  She also reported that she lost 10 pounds in the last two months, but weighed 134 pounds (a two-pound increase since the last examination).  The examiner observed that the Veteran was well developed, well nourished, and in no acute distress.  The examiner determined that the Veteran had subjective factors of nausea, vomiting, diarrhea, abdominal pain, chronic constipation, and alternating diarrhea and constipation.  He found no signs of anemia or malnutrition. 

At an October 2013 VA examination, the Veteran endorsed abdominal pain, nausea, vomiting, diarrhea, and alternating diarrhea and constipation. The VA examiner indicated that the Veteran had weight loss or an inability to gain weight attributable to her bowel resection and that her weight loss had been sustained for three months or longer.  However, the Veteran had a baseline weight of 145 pounds and current weight of 142 pounds (an eight-pound increase since the July 2010 examination).  Nevertheless, the examiner determined that there was no interference with absorption and nutrition attributable to resection of the small intestine. 

VA medical records throughout the pendency of the appeal also provide no evidence supporting anything higher than a 40 percent disability rating during this time period, including no evidence of marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss (Diagnostic Code 7328).  Specifically, they do not document that the Veteran had weight loss encompassing over 10 percent of her baseline weight for three months or longer.  At VA treatment in 2009, the Veteran reported no weight loss.  Although she complained of a nine-pound weight loss in one year at a visit in April 2010, the Veteran showed weight gain at the July 2010 VA examination and reported that she had been able to maintain her weight at a February 2011 treatment visit. An August 2010 visit documented a weight of 133 pounds (an approximate 11-pound weight loss) but by July 2012, the Veteran returned to a weight of 142 pounds in November 2012, which she has maintained as recently as September 2016.  The Board notes that although the Veteran's weight has fluctuated throughout the appeal period, however, at no point has her weight loss been more than 10 percent of her baseline weight as contemplated by a 40 or 60 percent rating under Diagnostic Code 7328.  Furthermore, when she did lose weight due to her condition, she has been able to gain the weight back.  As such, a 60 percent rating under Diagnostic Code 7328 is not warranted.

The Board has also considered whether a higher rating might be warranted under an alternative diagnostic code.  Diagnostic Code 7323 pertains to ulcerative colitis.  However, the criteria for a rating higher than 40 percent under that diagnostic code are not met either.  Diagnostic Code 7323 requires evidence of malnutrition for a higher 60 percent rating.  Here, as discussed above, there is no evidence of malnutrition, such that Diagnostic Code 7323 may not serve as a basis for a rating higher than 40 percent.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for IBS with residuals of small bowel resection and colon repair.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.

Bladder Repair

By way of history, in December 2008, the Veteran filed a claim for an increased evaluation of her service-connected chronic pelvic pain with adhesive disease status post enterotomy repair.  Following an August 2009 rating decision, the Veteran submitted statements in October 2009 and November 2009 stating that she still has complications and underwent surgery on October 9, 2009.  During the surgery for her complications due to other service-connected disabilities, the Veteran was found to have a hole in her bladder and underwent a bladder repair.  As the RO found that the bladder disability was related to her service-connected chronic pelvic pain with adhesive disease status post enterotomy repair, service connection was granted as of the November 19, 2009 statement.  However, the Board finds this statement to be a notice of disagreement associated with her December 2008 claim for an increased rating, and not a new claim.  As such, service connection for the Veteran's bladder disability is warranted as of the date it was factually ascertainable, October 9, 2009. 

The Veteran's bladder disability is rated under Diagnostic Code 7517, which evaluates bladder injuries based on voiding dysfunction under Ratings of the genitourinary system - dysfunctions.  Under Ratings of the genitourinary system - dysfunctions, a 20 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed less than two times per day, or results in a daytime voiding interval between one and two hours or awaking to void between three to four times per night.  A 40 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed two to four times per day, or results in a daytime voiding interval less than one hour or awaking to void five or more times per night.  A 60 percent rating is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed more than four times per day.  38 C.F.R. § § 4.115a, 4.115b, Diagnostic Code 7517.  As the Veteran is in receipt of the maximum rating assignable for her bladder repair, the claim for an increased schedular rating is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the evidence of record reflects that the Veteran's bladder disability became factually ascertainable on October 9, 2009 during an exploratory laparotomy.  As such, the Board finds that a maximum 60 percent rating is warranted as of that date.  

Entitlement to a TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirements in this case as of December 23, 2008.  The Board notes that the Veteran has been in receipt of a combined 100 percent rating for her service-connected disabilities from October 9, 2009 to January 1, 2010 and since August 31, 2010.  As a 100 percent rating is the maximum payable, the periods from October 9, 2009 to January 1, 2010 and since August 31, 2010 are not for consideration in the appeal of TDIU and the issue of entitlement to a TDIU is rendered moot.  

The remaining question is whether the Veteran's service-connected disabilities from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010 preclude her from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In her April 2010 TDIU application, the Veteran reported that she completed four years of college for Accounting, and no further.  However, her application also reflects that the Veteran last worked full time in September 2000 and that she became too disabled to work in September 2005.  Although the Veteran reported that she was self-employed as a tax preparer from January 2008 to April 2010, she indicated that she worked 15 hours per week and earned a no more than $600 per month, which amounts to a yearly total of $7,200.  However, she also reported that she lost 200 days of work due to her illness.  She also reported that she worked as a tutor for 10 hours per week from May 2008 to December 2008 and lost 45 days of work due to illness.  According to the U.S. Department of Commerce, the poverty threshold for 2016 for one person under the age of 65 is $12,486.  The Veteran is 56 years old.  As the aforementioned income was below the poverty threshold, the Board finds that the Veteran's part-time jobs constituted marginal employment.    

In February 2009 correspondence, the Veteran reported chronic pelvic pain and increased abdominal cramping, gas, diarrhea, and constipation.  She stated that she missed church for six months at a time due to chronic stomach pain or diarrhea and she was embarrassed to go to family outings or events because of her bowel issues. 

In a February 2010 statement, the Veteran also indicated due to her recurrent bowel obstruction and other complications from her adhesive disease maintaining a job was impossible due to time lost as a result of pain, doctor appointments, and hospitalizations.  She also stated that her medications also induce drowsiness that affects her work performance. 

In the May 2011 Notice of Disagreement, the Veteran endorsed that she was severely limited in her ability to function away from home.  She reported that her pelvic pain has not resolved despite continuous use of medication, she had increased urination and bowel frequency, and her tender abdominal scars would interfere with her ability to wear clothes comfortably. 

At VA examinations in February 2009 and May 2010, the Veteran reported that due to her symptoms, she no longer had any interest in attending church, the gym, dinner, or movies.  She also stated she could no longer lift over five pounds, reach, pull, or vacuum due to pain.  

Resolving all doubt in the Veteran's favor, the Board finds that from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010, the Veteran was unable to secure and follow a substantially gainful occupation by reason of her combined service-connected disabilities.  Given her work history as a tutor, bus driver and tax preparer, education, and the nature of her service-connected disabilities, the evidence suggests that she would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App. at 363.  It is unlikely that she would find a work environment that would allow the Veteran to miss multiple days due to her pain or other symptoms.  To the extent the record suggests the Veteran is capable of employment due to her previous part-time jobs, and as noted by the February 2009 and May 2010 examiners, the Board finds that the severity of her service-connected disabilities resulted in the Veteran missing approximately 245 days of work between January 2008 and April 2010.  Furthermore, the VA examiners did not consider the effects and symptoms of the Veteran's combined service-connected disabilities.  Additionally, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the combined effects of her service-connected disabilities.  Therefore, entitlement to a TDIU is granted from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010.  


ORDER

A rating in excess of 10 percent for service-connected chronic pelvic pain with adhesive disease status post enterotomy repair is denied. 

A rating in excess of 20 percent for service-connected tender abdominal scars is denied. 

A rating in excess of 40 percent for service-connected IBS with residuals of small bowel resection and colon repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair is denied. 

Since October 9, 2009, a 60 percent rating, but no higher, for service-connected bladder repair associated with chronic pelvic pain with adhesive disease status post enterotomy repair is granted. 

A total disability rating based on individual unemployability due to service-connected disabilities is granted from December 23, 2008 to October 9, 2009 and from January 1, 2010 to August 31, 2010. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


